Ward, J.:
The question of fact upon which arises the principal contention of the defendants upon this appeal, as to whether the injury to Mrs. Wooster, which resulted from the defendants’ negligence, was the proximate cause of her death, was clearly a-question for the jury, and was fairly submitted to them by the learned trial court. The plaintiff having established the injury which might be productive of the result claimed, and shown a state of facts that would naturally produce it, if an intervening cause were established sufficient, as a matter of law, to show another cause of the death, the burden of doing so devolved upon the defendant." A careful examination of the whole evidence in the case satisfies us. that this was not done. At least so far accomplished as to justify the trial court in taking the question from the jury.
The fact that the deceased survived the accident a year and four or five months is greatly relied upon .by the defendants .to justify their position, that a presumption has obtained from the lapse of time that some intervening cause not connected with the accident' caused the death of Mrs. Wooster, and they refer to the common, law presumption that the injury was not the proximate cause of the death, because it did not occur within a year and a day after the injury. This was a rule of the common law in relation to homicide, and does not prevail in this State in criminal cases, and has no application to civil cases. (Schlichting v. Wintgen, 25 Hun, 626.) That was an action" to recover damages for the negligent killing of a person who died a year and seventeen days after the injury. (And see, also, Sias, as Admin., v. Rochester R. Co., 92 Hun, 140.) .But this, lapse of time was a circumstance to be. submitted to the jury hi connection with the other evidence in the case.
The appellants’ counsel relies principally upon Scheffer v. Railroad Co. (105 U. S. 249), which was a railway collision case, where a passenger was injured and afterwards became disordered in mind and body, and some eight months after the accident committed suicide. In an action by his representatives.to recover damages for his death, it was held that the proximate cause of his death was the suicide and not the injury received ■ by the deceased. It did not seem susceptible of clear proof that the injury caused the suicide; whether it did or not was necessarily a matter of conjecture. Could *37it have been fairly shown that the suicide would not have occurred but for the injury, a different case would have been presented, but the court, in that case, recognized the rule to be that, ordinarily, in such cases, the liability of the defendant is a question for the jury, and cite with approval Milwaukee & St. Paul Railway Co. v. Kellogg (94 U. S. 469), which was a fire case, where the sparks from a steam ferryboat had, through the negligence of its owner (the defendants), set fire to an elevator. The sparks from the elevator had set fire to the plaintiff’s sawmill and lumber yards, which were three or four hundred feet from the elevator. The court was requested to charge the jury that the injuries sustained by the plaintiff were too remote from the negligence to afford a ground for a recovery. This the court refused, but submitted to the jury to find whether the burning of the mill and lumber was the result reasonably to be expected from the burning of the elevator; whether it was the result which, under the circumstances, would not naturally follow from the burning of the elevator, and whether it was the result of the continued effect of the sparks from the steamboat, without the aid of other causes not reasonably to be expected.-
In Ehrgott v. The Mayor, etc., of New York City (96 N. Y. 264) the plaintiff drove into a ditch in the street, his horses jumped, the axle of his carriage was broken, and he was dragged partly over the dashboard. He procured another carriage, the matter was reported to the police, and the plaintiff drove several miles to his home, which took several hours, during which time he was exposed to the cold rain, and his clothes became satarated with water. The plaintiff’s evidence tended to show that the injuries which resulted were caused by the strain and shock of the accident, and the defendant gave evidence tending to show that the diseases were the result of the subsequent exposure to the cold rain. The trial court charged that, whether his injuries resulted from the strain and shock, or from the exposure after the accident, the defendant was still responsible for the injuries from which the plaintiff was suffering. Upon appeal, .the Court of Appeals sustained this charge, and the opinion of Judge Earl in the case tends to sustain the conclusions here reached.
Reference may also profitably be had to Pollett v. Long (56 N. Y. 200); Sauter v. The N. Y. Central & H. R. R. R. Co. (66 id. *3850); Mitchell v. Rochester Railway Company (4 Misc. Rep. 575); Leonard v. New York, etc., Telegraph Co. (41 R. Y. 544); Perley v. Eastern Railroad Co. (98 Mass. 414); Jucker v. Chicago, etc., R. Co. (52 Wis. 150); Delie v. Chicago, etc., R. Co. (5L id. 400); Baltimore, etc., R. Co. v. Kemp (61 Md. 74); Williams v. Ycmderbilt (28 R. Y. 217). •
. The appellants complain that the charge of the court was to- the effect that if the injuries caused the abscess, and the abscess blood poison, and the blood poison caused the gastritis from which Mrs. Wooster died, the plaintiff might recoven
The whole charge must be taken together. The court did charge that unless the death was the probable and natural result of the injury there could be no recovery. Also, that unless the gastritis was the natural and probable result of the fall, there could be no-recovery. Also, that they could not find for the plaintiff unless they could say as a matter of reason and not conjecture, that the fall was' the proximate cause of death, and the court added: “ There must not be a link missing. You must find the chain complete. For • instance, the injury which she received caused the abscess; the abscess the blood poison, and the blood poison the gastritis and from that she died.”
The matter excepted to was rather by way of illustration.
The trend of the cases, both civil and criminal, is in the direction .that so long and so far as the ultimate result can be traced directly to the first great cause, though through successive stages, the responsibility .rests with the one who put in operation the chain of events which wronged or injured the plaintiff. Particularly is this so in cases of this character.
We find no reversible error in the charge or in the exceptions taken thereto, or to the refusals to charge.
The jury awarded a verdict to the plaintiff of $3,000. The plaintiff, the next of kin, was before them, They could judge from his appearance something as to the years that should be allotted to him in the future. They found a penniless and dependent old man whose span of life might be stretched out a decade.. The only child upon whom he could depend for his support in his old age, and; who .was-comfortably supporting him at the time she was injured, had been taken away from him by the negligence of the defendants, as *39the jury found. We cannot say from this evidence that this verdict was so excessive as to justify us in reversing it for that reason.
The judgment and order should be affirmed, with costs.
All concurred, except Green, J., dissenting.